I agree that there is evidence, aside from the mere act of picketing, to sustain the board's finding that the purpose of the picketing and other activities was to coerce the employer to bring pressure upon his employees to join the union.  Such conduct on the part of the employer would have violated sec. 111.06 (1) (c), Stats.; and the acts of the union to so coerce the employer Constituted an unfair labor practice under sec. 111.06 (3). Except for this unfair labor practice, I am of the view, (1) that peaceful picketing of the store, without the inhibited purpose, would be within the protection of the constitution under the decisions cited in the opinion; and (2) that measures to insure by peaceful means that union members do not pass picket lines are by the same cases rendered innocuous.  A determination of these points is, of course, not necessary to a decision of this case, but since the opinion appears to me to contain some language which might be argued to put in question the second point, I deem it necessary to file this concurring opinion.
Mr. Justice FRITZ concurs in the foregoing.